DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In view of the finding of allowable subject matter in amended base claim 1 as noted below, previously withdrawn claims 12, 28-29, 33-36, 44, and 53 have been rejoined with the application.  A complete action on the merits for these claims is included herein.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11-13, 16-17, 20-24, 28-29, 33-36, 38-39, 41, 43-44, 49-53, 56-57, and 58 as amended or newly presented are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 1, “the collapsed state” on line 8 lacks clear antecedent support and could be written as -a collapsed state—for clarity.
Newly amended claim 4, “the lower frames” lacks clear antecedent basis and could be written as –the one or more lower frames—for clarity.
Claim 11, the corner posts introduced in lines 1 and 2 are confusing and appear to constitute a double inclusion of the corner posts previously introduced in the base claim.  If “four corner” on line 2 was replaced with –four of the corner--, the claim would be clear in this regard.  Note in view of this issue, “the four corner posts” bridging lines 3 and 4 and also in line 5 each lack clear antecedent support.
Claim 16, “the longitudinally telescopic frames” lacks clear antecedent basis.  Note similar confusing terms appear in line 4, lines 5-6, and line 7 (i.e. 3 more places total).
Claim 17, the holes introduced on line 2 are confusing and apparently constitute a double inclusion of the sleeve holes previously introduced in intervening claim 11.
Claim 23, “the…lower frames” on line 5 lacks clear antecedent basis – note reference to the lower frames previously included on lines 1-2 has been deleted in the instant amendment.
Claim 28, the four corner posts introduced in line 2 are confusing and appear to constitute a double inclusion of the corner posts previously introduced in the base claim.  Note in view of this issue, “the corner posts” in the last line lacks clear antecedent support.
Claim 35, “by raising the wheels not on the dolly of the ground” is generally awkward and not wholly understood..  Additionally, “or similar vehicle” is indefinite.
Claim 53, reference to the integrally formed support areas in lines 1 and 2 is somewhat confusing as it is not clear how these areas relate back to the support areas introduced in intervening claim 49.  Additionally, “the other wheel support areas” lacks clear antecedent basis.
New claim 56, line 2 is somewhat confusing, and “the one or more upper frames” lacks antecedent basis.  If “the one or more upper frames and the lower frame” were replaced with –the upper frame and the one or more lower frames”, the claim would be clear.
New claim 58, the claim construction is somewhat unconventional, and the claim appears to define a structure including alternative features recited in the nine paragraphs below the introductory paragraph (which introductory paragraph elements are apparently required for all of the alternative claim configurations). The exact scope of the claim is unclear, and it is not wholly understood what is required to meet the limitations of the claim.  Applicant’s clarification in this regard is requested. Note for example, the first line of the last paragraph references “the lower frame”.  No “lower frame” is included in the introductory paragraph and the term lacks clear antecedent basis – note also lower frames are previously referenced throughout the claim (e.g. see line 9, line 16, etc.).  Is “the lower frame” in the last paragraph intended to reference one of the lower frames introduced in one of the other apparent configurations?  This is particularly confusing.  Note also, “the base frame, upper frame, and lower frames” (emphasis added) bridging lines 19 and 20 lacks clear antecedent support and is unclear – isn’t only a single lower frame previously recited? Is this referring to some combination of “a lower frame” introduced in line 9 and “a lower frame” introduced on line 16?  A similar confusing phrase appears in lines 25-26.  The terms “the lower frames” and “the one or more upper frames” in the paragraph beginning “the structure further comprises one or more separate lower frames” lack clear antecedent basis.  Additionally, the term “and/or” linking the last two paragraphs is somewhat confusing.  It is not clear that a single embodiment can include collectively combinations of the elements of the nine paragraphs as “and” in the term would seem to imply. Finally, as noted above, the claim apparently defines a structure including alternative features recited in the nine paragraphs below the introductory paragraph.  It is assumed for the purposes of applying the prior art during examination that only one of the constructions included in the nine paragraphs is required to meet the claim limitations as “or” in “and/or” would seem to imply.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 54 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre et al. ‘894.
Claim 54, Andre teaches a structure (figure 3 embodiment) for supporting vehicles one above the other (e.g. figure 30) during transport or storage and which comprises a base frame (at 3)having corner posts (6,7) that support an upper frame (at 2) on which an upper vehicle can be supported in an elevated transport position above a lower vehicle.  The upper frame is guided up the corner posts when the upper vehicle is raised to an upper/elevated transport position – e.g. see figure 8.  The device further comprises support means (24+) associated with the corner posts for fastening the upper frame in the  transport position relative to the corner posts.  The structure is transportable in a collapsed state so that it occupies less space when not in use (figure 9; column 1, lines 52-58).  Note also, the corner posts are lowered as recited as the device is collapsed.  Further, to the extent that the upper frame is collapsed on the lower frame along a longitudinal direction at least with regard to the longitudinal extension direction of the corner posts, the frames are deemed to be collapsed “longitudinally” as very broadly claimed.  Note, for example, the longitudinal collapsing is not recited as being “longitudinal” with respect to a specific structure (e.g. the transport container etc.). Finally, in as much as the relied upon upper frame when collapsed is located inside at least the upwardly extending portions 40 of the base frame, the frames are deemed in a “nested configuration” when collapsed as broadly claimed – e.g. see figure 9 etc.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. ‘894 in view of Clive-Smith ‘121.
Andre teaches a support structure (figure 3 embodiment) for supporting vehicles one above the other (e.g. figure 30) during transport or storage in a shipping container.  The structure comprises a base frame (at 3) having corner posts (6,7) that support an upper frame (at 2) on which an upper vehicle can be supported in an elevated transport position above a lower vehicle.  The upper frame is guided up the corner posts when the upper vehicle is raised to an upper/elevated transport position – e.g. see figure 8.  The device further comprises support means (24+) associated with the corner posts for fastening the upper frame in the upper transport position relative to the corner posts.  The structure is transportable in a collapsed state so that it occupies less space when not in use (figure 9; column 1, lines 52-58).  Additionally in as much as the relied upon upper frame when collapsed is located inside at least the upwardly extending portions 40 of the base frame, the frames are deemed in a “nested configuration” when collapsed as broadly claimed – e.g. see figure 9 etc.
Andre et al., however,  fails to specifically teach use of fixings extending through holes in the base frame as required – note Andre teaches the use of extendable elements 50 to facilitate securement of the automobile shipping rack in a transport container.
Clive-Smith teaches an automobile shipping rack for use in a transport container which relies on holes 48 in base frame side members (e.g. 47+) for receiving fixings (i.e. nail or screw 48a) wherein the fixings pass through the holes and into the container floor to secure the rack – see figure 4 and paragraph 0050 etc.
In order to provide for more secure fastening of a transported automobile rack in a container, or to reduce the complexity of the securing system to reduce cost, or as a simple substitution of one known securement construction for another, it would have been obvious to one of ordinary skill in the art to replace the rack fixing structure 50+ of Andre with holes in the base side structure which receive floor securement fixings (e.g. nails, screws) in view of the teachings of Clive-Smith.
The modified device reads on the limitations of claim 55 as broadly recited.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. ‘894 in view of Cox et al. ‘248 and/or known art practices.
Andre teaches a support structure (figure 3 embodiment) for supporting vehicles one above the other (e.g. figure 30) during transport or storage in a shipping container.  The structure comprises a base frame (including beams 30) having corner posts (6,7) that support an upper frame (at 2) on which an upper vehicle can be supported in an elevated transport position above a lower vehicle.  The upper frame is guided up the corner posts when the upper vehicle is raised to an upper/elevated transport position – e.g. see figure 8.  The device further comprises support means (24+) associated with the corner posts for fastening the upper frame in the upper transport position relative to the corner posts.  The structure is transportable in a collapsed state so that it occupies less space when not in use (figure 9; column 1, lines 52-58).  Andre additionally teaches the use of extendable elements 50 defining a “lower frame” as broadly claimed – note the claim is particularly confusing as discussed above in the section 112 rejection, and the recited elements are being interpreted as best understood.  The relied upon lower frame and base frame define longitudinally telescoping members which operate to adjust an effective length of the device – see figure 11; column 13 – line 62 through column 14 – line 3.  It is clear that these telescoping elements would define locking means in order to hold the car carrier rack fast during transport, but the reference is silent as to a locking means construction.
Andre et al. therefore  fails to specifically teach use of an arrayed hole and locking pin adjustment construction as recited in at least the last paragraph configuration included in the alternative configurations listed in the claim.  Note the section 112 rejection above for further discussion of how the prior art is being applied.
Cox et al. teaches an automobile shipping rack for use in a transport container (figure 5) which relies on a conventional locking pin and coinciding arrayed holes in lower frame telescoping members for locking the members together after they are telescopingly adjusted into a desired position.  Additionally, it is notoriously well known in the art to utilize corresponding arrayed pin receiving holes on each of telescoping frame elements in order to lock the elements in a desired position after adjustment. 
In order to provide for secure frame transport, it would have been obvious to one of ordinary skill in the art to fit the lower telescoping base and lower frame members of Andre with corresponding arrayed pin receiving holes on each of telescoping frame elements and include a locking pin in order to lock the elements in a desired position after adjustment in view of the teachings of Cox and/or known art practices.

Claims 1, 4, 11-13, 16-17, 20-24, 28-29, 33-36, 38-39, 41, 43-44, 49-53, and 56-57 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Applicant’s arguments with respect to independent claim 1 (and the claims that depend therefrom) included in the amendment filed 10/20/22 have been fully considered and are persuasive.  Claim 1 and the claims that depend therefrom are deemed allowable except for the issues under section 112 discussed above.

Applicant's arguments filed 10/22/22 regarding claims 54 and 55 have been fully considered but they are not persuasive. 
Regarding claim 54, applicant very broadly suggests that Andre et al. does not anticipate the claim limitations relating to “longitudinal collapsing” of the upper and base frames but gives no further detail as to what is deemed to comprise a longitudinal collapsing that is not encompassed by the teachings of Andre.  As discussed above, to the extent that the upper frame of Andre et al. is collapsed on the lower frame along a longitudinal direction at least with regard to the longitudinal extension direction of the corner posts, the frames are deemed to be collapsed “longitudinally” as very broadly claimed.  Note, for example, the longitudinal collapsing is not recited as being “longitudinal” with respect to a specific structure (e.g. the transport container etc.). Additionally, in as much as the relied upon upper frame when collapsed is located inside at least the upwardly extending portions 40 of the base frame, the frames are deemed in a “nested configuration” when collapsed as broadly claimed – e.g. see figure 9 of Andre et al. etc.  It appears applicant may be reading more into the language relating to the recited “longitudinal” collapsing than is currently broadly claimed.
Regarding claim 55, Applicant remarks that the teaching reference to Clive-Smith “is completely different to that of the [claimed invention]” in that “Clive-Smith involves no folding of support frames, and therefore it would not be obvious to one of ordinary skill in the art to use the claimed fastening feature in an Andre et al.-type folding support frame”.  This is not persuasive.
The base reference of Andre et al. comprises an adjustable frame assembly for supporting upper and lower automobiles in a transport container.  Clive-Smith also comprises an adjustable frame assembly for supporting upper and lower automobiles in a transport container.  
While it is true that Clive -Smith does not “fold” in the manner of the instant invention, it is Andre et al. that is relied upon to teach the limitations relating to folding/collapsing of the frame. Clive-Smith is merely utilized to teach that it would have been obvious to utilize a floor mounted fastener/hole attachment for the Andre frame assembly as detailed above.  The relied upon teachings of Andre and Clive-Smith each relate to the same type of adjustable car carrier rack for a transport container, and applicant’s apparent suggestion that these devices are so different that they would not be obviously combinable or define non-analogous art is not understood. 

Applicant’s comments regarding new claim 58 are noted.  The claim does not include all of the features of a previously allowed claim as indicated by applicant.  The claim is interpreted and the prior art is applied as best understood as discussed in the section 112 rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616